 Case 3:17-cv-01362 Document 1210 Filed 01/25/21 Page 1 of 2 PageID #: 41995




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF WEST VIRGINIA

 THE CITY OF HUNTINGTON,

           Plaintiff,

 v.                                                  Civil Action No. 3:17-01362
                                                     Hon. David A. Faber
 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

     Defendants.
 CABELL COUNTY COMMISSION,

           Plaintiff,

 v.                                                  Civil Action No. 3:17-01655
                                                     Hon. David A. Faber
 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

           Defendants.

                                             ORDER

       On January 12, 2021, the Court referred to Special Master Christopher C. Wilkes the

Motion of Nonparties University Physicians & Surgeons, Inc., and the Marshall University

Board of Governors for Award of Expenses Incurred in Responding to Third Party Discovery

(the “Motion”). On January 20, 2021, the parties, along with nonparties Marshall University

Board of Governors and University Physicians & Surgeons, Inc. (“Movants”), participated in a

supervised conference with the Special Master regarding the Motion. It now is ORDERED as

follows:

       (1)        Movants promptly will provide the Special Master and Respondents

AmerisourceBergen Drug Corp., McKesson Corp., and Cardinal Health, Inc. (“Respondents”), a

fully itemized listing of expenses for which Movants seek reimbursement. For each itemized




                                                 1
 Case 3:17-cv-01362 Document 1210 Filed 01/25/21 Page 2 of 2 PageID #: 41996




expense, the listing will (i) identify the subpoena or subpoenas that Movants assert gave rise to

that expense; (ii) state whether Movants assert that the expense was incurred as a result of their

compliance with the Agreed Discovery Ruling that the Special Master entered July 8, 2020 (the

“Agreed Discovery Ruling”) (Dkt. No. 680); and (iii) state whether the expense arose from

document collection or production or instead from some other category of discovery task.

       (2)     After Movants produce this itemized listing of expenses, Movants and

Respondents promptly will confer in good faith to attempt to resolve the claims raised in the

Motion.

       (3)     Not later than 10 days after Movants produce the listing of expenses specified

above, Movants and Respondents will inform the Special Master of whether they have resolved

the claims raised in the Motion.



       (4)     If Movants and Respondents are unable to resolve the claims raised in the Motion,

Movant and Respondents will, within 10 days of notifying the Special Master that they have not

reached a resolution, submit to the Special Master proposed findings and recommendations

regarding the Motion. The Clerk is directed to transmit copies of this Order to those counsel of

record who have registered to receive an electronic NEF.



          IT IS SO ORDERED.



Enter: January 25, 2021                                      /s/ Christopher C. Wilkes
                                                             Special Master




                                                 2
